DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-11, 13-17 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, the prior arts of record fail to teach either singly or in combination a laser alignment system comprising: wherein the beam dump includes: a dump chamber defined by reflective inner walls and a non-reflective floor; at least one water cooling passage proximate at least a portion of the walls and the floor; a water inlet channel fluidly coupled to the water cooling passage; and a water outlet channel fluidly coupled to the water cooling passage.
Regarding claim 16, a beam dump / power meter for use with a laser alignment apparatus, the power meter comprising: at least one water cooling passage proximate at least a portion of the walls and the floor; a water inlet channel fluidly coupled to the water cooling passage; a water outlet channel fluidly coupled to the water cooling passage; at least one inlet temperature sensor in the water inlet channel; and at least one outlet temperature sensor in the water outlet channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878 



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878